IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

HOBART CORPORATION, et al.,
Plaintiffs,

Case Number: 3:13-cv-00115
Vv.

Judge Walter Herbert Rice
THE DAYTON POWER AND
LIGHT COMPANY, et al.,

Defendants. :
ORDER

This matter having come before the Court on Defendant, Waste Management of Ohio,
Inc.’s Unopposed Motion for Extension to file a Reply in Support of its Motion for Summary

Judgment on Behalf of Container Services, Inc., it is hereby

ORDERED THAT:
1. Defendant, Waste Management of Ohio, Inc.’s Motion is GRANTED.
2. Defendant, Waste Management of Ohio, Inc.’s Reply in Support of its Motion for

Summary Judgment on Behalf of Container Services, Inc. is due on or before

February 12, 2020.

Date: 1-3)-20 UST xe

JUDGE WALTER H. RICE
UNITED STATES DISTRICT JUDGE
